DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed January 10, 2022 has been entered. Claims 26-37 and 39-46 remain pending in the application. Claims 1-25 and 38 have been cancelled. Applicant’s amendments to the specification and claims have overcome the objections previously set forth in the Non-Final Office Action mailed November 09, 2021, except for those noted below.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 11W in Figure 5 (three instances). The replacement drawing for Figure 5 filed 01/10/22 still contains three instances of reference character 11W. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 44 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 44, the limitation “the rising portion has, in a cross-section of the fine hollow protrusion, a maximum thickness less than a total length thereof” is a recitation of new matter. The disclosure, as originally filed, does not provide support for this limitation. The specification, in paragraph [0031] and shown in Figure 3, discloses that the rising portion has a wall thickness T1 that is greater than a wall thickness T2 on an upper side of the peripheral edge of the opening portion, However, the disclosure does not provide any disclosure regarding the length of the rising portion alone or in comparison to the wall thickness. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “a first maximum thickness… is greater than a wall portion of the fine hollow protrusion immediately below said adjacent wall portion.” in lines 9-12 renders the claim indefinite. It is unclear how the first maximum thickness can be greater than a wall portion of the fine hollow protrusion. It appears that some words are missing from the limitation. For examination purposes, “a first maximum thickness… is greater than a wall portion of the fine hollow protrusion immediately below said adjacent wall portion.” has been interpreted as “a first maximum thickness…is greater than a thickness of a wall portion of the fine hollow protrusion immediately below said adjacent wall portion.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 26, 40-43, and 45-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawano (JP H0852212).
Regarding claim 26, Kawano teaches a fine hollow protruding tool (Figures 9 and 10) including a hollow protrusion (medical needle 61) having an opening portion (hole 64), wherein the opening portion is arranged at a first position offset from a center of the fine hollow protrusion (Figure 10, hole 64 along the side of needle 61 offset from center), and penetrates a hollow interior portion of the fine hollow protrusion (Figure 10); and the fine hollow protrusion includes a rising portion rising in a shape of a convex curve (see annotated Figure 10 below) toward the hollow interior portion of the fine hollow protrusion, at a peripheral edge of the opening portion (Figure 10).

Regarding claim 40, Kawano teaches the fine hollow protruding tool according to claim 26, wherein the opening portion (hole 64) is closer to a tip (tip 66) of a tip portion of the fine hollow protrusion than to a base of the fine hollow protrusion (Figure 9 and 10).

    PNG
    media_image1.png
    393
    165
    media_image1.png
    Greyscale
[AltContent: rect][AltContent: arrow][AltContent: textbox (Rising portion )][AltContent: arrow][AltContent: textbox (Peripheral edge at upper side )]
Regarding claim 41, Kawano teaches the fine hollow protruding tool according to claim 26, wherein the peripheral edge at which the rising portion rises is on a lower side of the opening portion (hole 64, see annotated Figure 10 above).

Regarding claim 42, Kawano teaches the fine hollow protruding tool according to claim 26, wherein, in a cross-section of the fine hollow protrusion (Figure 10), a first maximum thickness of a combination of the rising portion and an adjacent wall portion of the fine hollow protrusion is greater than a second maximum thickness of an opposite wall portion of the fine hollow protrusion opposite the rising portion in a longitudinal direction of the fine hollow protrusion (see annotated Figure 10 below, wherein the opposite wall portion at the upper side peripheral edge comes to a sharp edge is therefore narrower than the rounded lower edge).

Regarding claim 43, Kawano teaches the fine hollow protruding tool according to claim 26, wherein a central longitudinal axis of the fine hollow protrusion extends along the center of the fine hollow protrusion (Figure 10), wherein a tip portion (needle nip 61) of the fine hollow protrusion is at the center of the fine hollow protrusion (Figure 10), and wherein the opening (hole 64) arranged at the first portion is offset from the tip portion at the center of the fine hollow protrusion (Figure 10).

Regarding claim 45, Kawano teaches a fine hollow protruding apparatus (Figure 7) including one or more fine hollow protrusions (medical needle 41) each having an opening portion (hole 44), wherein the opening portion is arranged at a first position offset from a center of the fine hollow protrusion (at tip 46; Figure 7), and penetrates a hollow interior portion of the fine hollow protrusion (Figure 7); and the fine hollow protrusion includes a rising portion rising in a shape of a convex curve (see annotated Figure 7 below) toward the hollow interior portion of the fine hollow protrusion, at a peripheral edge of the opening portion, wherein, in a cross-section of the fine hollow protrusion, a first maximum thickness of a combination of the rising portion and an adjacent wall portion of the fine hollow protrusion is greater than a wall portion of the fine hollow protrusion immediately below said 
    PNG
    media_image3.png
    390
    221
    media_image3.png
    Greyscale
[AltContent: rect][AltContent: arrow][AltContent: textbox (Rising portion )]adjacent wall portion (Figure 7).

Regarding claim 46, Kawano teaches a fine hollow protruding apparatus (Figure 10) including one or more fine hollow protrusions (medical needle 61) each having an opening portion (hole 64), wherein the opening portion is arranged at a first position offset from a center of the fine hollow protrusion (Figure 10, hole 64 along the side of needle 61 offset from center), and penetrates a hollow interior portion of the fine hollow protrusion (Figure 10); and the fine hollow protrusion includes a rising portion rising in a shape of a convex curve (see annotated Figure 10 above) toward the hollow interior portion of the fine hollow protrusion, at a peripheral edge of the opening portion, wherein, in a cross-section of the fine hollow protrusion, a first maximum thickness of a combination of the rising portion and an adjacent wall portion of the fine hollow protrusion is greater than a thickness of a wall portion at the peripheral edge on an upper side of the opening portion (see annotated Figure 10 above, wherein the wall at the upper side peripheral edge comes to a sharp edge is therefore narrower than the rounded lower edge).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-27, 30-37, 39-41, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Simmers et al. (WO 2015/009524, IDS 09/28/18 Cite No. 20) in view of Fischer (US 2009/0234322).
Regarding claim 26, Simmers teaches a fine hollow protruding tool (article 100; Figure 1) including a fine hollow protrusion (microneedles 160/260; Figure 7) having an opening portion (bevel opening 172), wherein the opening portion is arranged at a first position offset from a tip (tip 164) the fine hollow protrusion (Figure 7), and penetrates a hollow interior portion (hollow channel 170) of the fine hollow protrusion (Figure 7); and the fine hollow protrusion includes a rising portion rising in a shape of a convex curve toward the hollow interior portion of the fine hollow protrusion, at a peripheral edge of the opening portion  (“the second bevel face 146 optionally may comprise a portion having a chamfer (i.e., a radius of curvature), as shown in FIG. 7.” [0047]).
Simmers fails to explicitly teach the opening portion is arranged at a first position offset from a center the fine hollow protrusion. Fischer teaches a fine hollow protruding tool (injection tip 100) including a fine hollow protrusion (micro-needle 108’’; Figures 2E-2F) having an opening portion (lumen 128’’) arranged at a first position offset from a center of the fine hollow protrusion (tip 126’’) of the fine hollow protrusion (Figure 2F). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the opening portion of the fine hollow protrusion of Simmer to include that the opening portion is arranged at a first position offset from a center of the fine hollow protrusion based on the teachings of Fischer to allow for increased sharpness and strength of the tip portion, decreasing the force required to penetrate the target tissue during use while still allowing for drug delivery through the opening portion (Fischer [0043]). 

Regarding claim 27, modified Simmers teaches the fine hollow protruding tool according to claim 26, wherein the fine hollow protrusion has a projecting height that is from 0.01 to 10 mm (“overall height of each microneedle is about 400 .mu.m to about 3000 .mu.m.” [0068], 0.4-3 mm, falling within the claimed range).

Regarding claim 30, modified Simmers teaches the fine hollow protruding tool according to claim 26, wherein the fine hollow protrusion rises from a basal member formed as a sheet (unitary substrate 110), and a basal-side opening portion (at base 162; Figure 7) is provided on a first face (first side 112), which is opposite a second face on which the fine hollow protrusion is formed, of the basal member (“The article 100 comprises a unitary substrate 110 having a first side 112 from which the microneedles 160 extend” [0039; Figure 1]).

Regarding claim 31, modified Simmers teaches the fine hollow protruding tool according to claim 30, wherein the basal-side opening portion has an opening area that is from 0.007 to 20 mm2 (“a hollow channel extending through each of the microneedles has a cross-sectional area of about 75 .mu.m.sup.2 to about 32,000 .mu.m.sup.2.” [0069], wherein the hollow channel 170 has the same diameter at base 162, see Figure 7, and an area of 0.000075-0.032 mm2 overlaps within the claimed range).

Regarding claim 32, modified Simmers teaches the fine hollow protruding tool according to claim 26, wherein the fine hollow protruding tool is a microneedle array (article 100; “the hollow microneedles can be arranged in an array” [0039]; Figure 1) in which a plurality of the fine hollow protrusions (microneedles 160/260) are arranged on an upper face (first side 112) of a basal member formed as a sheet (unitary substrate 110) in such a manner that the fine hollow protrusions are aligned in each of a longitudinal direction and a lateral direction (Figure 1).

Regarding claim 33, modified Simmers teaches the fine hollow protruding tool according to claim 32, wherein a center-to-center distance in each of the longitudinal direction and the lateral direction of the fine hollow protrusions which are adjacent to each other is uniform (Figure 1; “The spacing between neighboring microneedles was about 2 mm (as measured from tip to tip)” [0114]).

Regarding claim 34, modified Simmers teaches the fine hollow protruding tool according to claim 33, wherein the center-to-center distance of the fine hollow protrusions which are adjacent to each other in the longitudinal direction is from 0.01 to 10 mm (Figure 1; “The spacing between neighboring microneedles was about 2 mm (as measured from tip to tip)” [0114]).

Regarding claim 35, modified Simmers teaches the fine hollow protruding tool according to claim 33, wherein the center-to-center distance of the fine hollow protrusions which are adjacent to each other in the lateral direction is from 0.01 to 10 mm (Figure 1; “The spacing between neighboring microneedles was about 2 mm (as measured from tip to tip)” [0114]).

Regarding claims 36 and 37, modified Simmer teaches the fine hollow protruding tool according to claim 26. Modified Simmer fails to explicitly teach wherein the opening portion is arranged at the position offset from a tip portion of the fine hollow protrusion, in a first direction toward a base portion, by 2% or greater than a height of the fine hollow protrusion; and wherein the opening portion is arranged at a second position offset from the base portion of the fine hollow protruding tool, in a second direction toward the tip portion of the fine hollow protrusion, by 2% or greater than the height of the fine hollow protrusion. Fischer teaches a fine hollow protruding tool (injection tip 100) including a fine hollow protrusion (micro-needle 108’’; Figures 2E-2F) having an opening portion (lumen 128’’) arranged at a first position offset from a tip portion (tip 126’’) in a first direction toward a base portion by 2% or greater than a height of the fine hollow protrusion (Figure 2F) and wherein the opening portion is arranged at a second position offset from the base portion in a second direction toward the tip portion of the fine hollow protrusion by 2% or greater than the height of the fine hollow protrusion (Figure 2F). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the opening portion of the fine hollow protrusion of Simmer to include that the opening portion is arranged at a position offset from both the tip portion and the base portion by 2% or great than a height of the fine hollow protrusion based on the teachings of Fischer to allow for increased sharpness and strength of the tip portion, decreasing the force required to penetrate the target tissue during use while still allowing for drug delivery through the opening portion (Fischer [0043]). 

Regarding claim 39, modified Simmers teaches the fine hollow protruding tool according to claim 26, wherein the fine hollow protrusion has a body in the form of a cone with the opening portion (“the plurality of microneedles can have a…truncated cone shape.” [0064]), and/or wherein a portion of the fine hollow protrusion opposite the opening portion increases in thickness at all times from a tip portion to a base of the fine hollow protrusion opposite the tip portion (Figure 7, wherein the walls of the microneedle increase in thickness from the tip to the base).

Regarding claim 40, modified Simmers teaches the fine hollow protruding tool according to claim 26, wherein the opening portion (bevel opening 172) is closer to a tip of a tip portion (tip 164)  of the fine hollow protrusion than to a base (base 162) of the fine hollow protrusion (Figure 7).

Regarding claim 41, modified Simmers teaches the fine hollow protruding tool according to claim 26, wherein the peripheral edge at which the rising portion (“the second bevel face 146 optionally may comprise a portion having a chamfer (i.e., a radius of curvature)” [0047]) rises is on a lower side of the opening portion (Figure 7).

Regarding claim 43, modified Simmers teaches the fine hollow protruding tool according to claim 26. Modified Simmers fails to explicitly teach wherein a central longitudinal axis of the fine hollow protrusion extends along the center of the fine hollow protrusion, wherein a tip portion of the fine hollow protrusion is at the center of the fine hollow protrusion, and wherein the opening arranged at the first portion is offset from the tip portion at the center of the fine hollow protrusion. Fischer teaches a fine hollow protruding tool (injection tip 100) including a fine hollow protrusion (micro-needle 108’’; Figures 2E-2F) having an opening portion (lumen 128’’), wherein a central longitudinal axis of the fine hollow protrusion extends along the center of the fine hollow protrusion (Figure 2F), wherein a tip portion (tip 126’’) of the fine hollow protrusion is at the center of the fine hollow protrusion (Figure 2F), and wherein the opening arranged at the first portion is offset from the tip portion at the center of the fine hollow protrusion (Figure 2F). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the opening portion of the fine hollow protrusion of Simmer to include that a tip portion of the fine hollow protrusion is at the center of the fine hollow protrusion, and wherein the opening arranged at the first portion is offset from the tip portion at the center of the fine hollow protrusion based on the teachings of Fischer to allow for increased sharpness and strength of the tip portion, decreasing the force required to penetrate the target tissue during use while still allowing for drug delivery through the opening portion (Fischer [0043]). 

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Simmers et al. (WO 2015/009524, IDS 09/28/18 Cite No. 20) in view of Fischer (US 2009/0234322) as applied in claim 26 above, and further in view of Eriksson (USPN 5697901).
Regarding claim 28, modified Simmers teaches the fine hollow protruding tool according to claim 26. Modified Simmers fails to explicitly teach the fine hollow protrusion has a tip diameter that is from 1 to 500 µm. Eriksson teaches a fine hollow protruding tool (microneedle delivery device 10) including a fine hollow protrusion (microneedle 12) having an opening portion arranged at a position offset from a center of a tip portion (beveled tip 14; “If hollow needles are used, the hollow center should terminate to the side, rather than the bottom, of the tip 14, as is shown in FIG. 2” [Col 5, line 42]), wherein the fine hollow protrusion has a tip diameter that is from 1 to 500 µm (“The beveled tip 14 tapers to a zero diameter along the 2 mm closest to the tip; at 100 microns from the tip, the diameter is about 60 microns, while at 50 microns from the tip, the diameter is about 35 microns” [Col 5, lines 31-34]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the tip portion of the fine hollow protrusion of Simmers to have a tip diameter between 1 and 500 µm based on the teachings of Eriksson to facilitate puncturing of the target location of the skin (Eriksson [Col 5, line 35]).

Regarding claim 29, modified Simmers teaches the fine hollow protruding tool according to claim 28, wherein the opening portion has an opening area that is from 0.7 to 200000 µm2 (opening 172 is an ellipse, see Figure 7. The ellipse has a minor axis and minimum major axis corresponding to the diameter of the hollow channel of 10-200 µm (“a hollow channel extending through each of the microneedles has a diameter, proximate the tip of the microneedle, of about 10 .mu.m to about 200 .mu.m.” [0068]). The ellipse has a maximum major axis corresponding to the total height of the microneedle of 400-3000 µm (“overall height of each microneedle is about 400 .mu.m to about 3000 .mu.m.” [0068]). Based on this, the opening has a minimum opening area of about 78.5 µm2 and a maximum opening area of about 471000 µm2, overlapping the claimed range for the opening area). 

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Simmers et al. (WO 2015/009524, IDS 09/28/18 Cite No. 20) in view of Fischer (US 2009/0234322) as applied in claim 26 above, and further in view of Kawano (JP H0852212).
	Regarding claim 42, modified Simmers teaches the fine hollow protruding tool according to claim 26. Modified Simmers fails to explicitly teach wherein, in a cross-section of the fine hollow protrusion, a first maximum thickness of a combination of the rising portion and an adjacent wall portion of the fine hollow protrusion is greater than a second maximum thickness of an opposite wall portion of the fine hollow protrusion opposite the rising portion in a longitudinal direction of the fine hollow protrusion. Kawano teaches a fine hollow protruding tool (Figure 10) including a fine hollow protrusion (medical needle 61) having an opening portion (hole 64), wherein the opening portion is arranged at a first position offset from a center of the fine hollow protrusion (Figure 10, hole 64 along the side of needle 61 offset from center), and penetrates a hollow interior portion of the fine hollow protrusion (Figure 10); and the fine hollow protrusion includes a rising portion rising in a shape of a convex curve (see annotated Figure 10 above) toward the hollow interior portion of the fine hollow protrusion, wherein, in a cross-section of the fine hollow protrusion, a first maximum thickness of a combination of the rising portion and an adjacent wall portion of the fine hollow protrusion is greater than a second maximum thickness of an opposite wall portion of the fine hollow protrusion opposite the rising portion in a longitudinal direction of the fine hollow protrusion (see annotated Figure 10 above, wherein the opposite wall portion at the upper side peripheral edge comes to a sharp edge is therefore narrower than the rounded lower edge). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the rising portion of the fine hollow protrusion of Simmers such that a first maximum thickness of a combination of the rising portion and an adjacent wall portion of the fine hollow protrusion is greater than a second maximum thickness of an opposite wall portion of the fine hollow protrusion opposite the rising portion in a longitudinal direction of the fine hollow protrusion based on the teachings of Kawano to provide an atraumatic opening portion of the fine hollow protruding tool in order that can smoothly puncture without causing excessive damage (Kawano [Abstract]). 

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Simmers et al. (WO 2015/009524, IDS 09/28/18 Cite No. 20) in view of Fischer (US 2009/0234322) as applied in claim 26 above, and further in view of Sharp (US 2003/0069550).
	Regarding claim 44, modified Simmers teaches the fine hollow protruding tool according to claim 26, wherein, in the cross-section, the rising portion increases in thickness from the peripheral edge away from the peripheral edge and toward a base of the fine hollow protrusion (Figure 7, wherein the chamfer at second bevel face 146 causes the thickness of the rising portion to increase away from the peripheral edge). 	Modified Simmers fails to explicitly each wherein the rising portion has, in a cross-section of the fine hollow protrusion, a maximum thickness less than a total length thereof. Sharp teaches a fine hollow protruding tool (Figure 8) including a fine hollow protrusion (needle 30) having an opening portion (opening 40), wherein the fine hollow protrusion includes a rising portion (beveled surface 58) rising in the shape of a convex curve toward the hollow interior portion of the fine hollow protrusion (“The internal beveled surface 58 may present… a convex surface curved by varying degrees toward the interior of the needle, as shown in FIGS. 6, 8, 9, 16 and 18.” [0038]), wherein the rising portion has, in a cross-section of the fine hollow protrusion, a maximum thickness less than a total length thereof (“The degree of beveling back is preferably at least 25% of the thickness of the wall 70 of the needle 30, and may be 30, 35, 40, 45, 50, 55, 60, 65, 70, 75, 80, 85, 90, 95 or 100%. The degree of beveling back is the distance 84, as a percentage of the wall thickness, between the original external surface 80 and the original internal surface 82 at the farthest point of the beveled surface 58, as shown in FIGS. 6 and 12.” [0038]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the rising portion of the fine hollow protruding tool of Simmers to include that the rising portion has a maximum thickness less than a total length thereof based on the teachings of Sharp to facilitate uniform fluid flow and reduce fluid stresses at the entrance of the needle to minimize hemolysis during blood sampling (Sharp [0007]). 

Response to Arguments
Applicant’s arguments with respect to claims 26-37 and 39-46 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/Examiner, Art Unit 3783     

/DEANNA K HALL/Primary Examiner, Art Unit 3783